Exhibit 99.24 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF August-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 11/6/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 11/6/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 136,008.13 4,558,540.38 4,694,548.51 RECEIPTS Cash Sales Accounts Receivable Interest Income 7,746.01 7,746.01 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 300,000.00 150,000.00 450,000.00 Other(attach list) 119,709.53 119,709.53 TOTAL RECEIPTS 419,709.53 157,746.01 577,455.54 DISBURSEMENTS Business - Ordinary Operations 56,927.20 56,927.20 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 150,000.00 300,000.00 450,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 325,111.94 325,111.94 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 532,039.14 300,000.00 832,039.14 Balance at End of Month (See Note Below) 23,678.52 4,416,286.39 4,439,964.91 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 832,039.14 Less: Transfers to Other DIP Accounts 450,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 382,039.14 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. See Notes to Financials for additional information. YTD 8/31/2006 TFS Corp 8/31/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total SG&A 1,930,575 Post Petition Adjustments 13,227,071 Loss (Gain) on Sale of Assets (61,123 ) Total Operating Expenses 15,096,522 Operating Income (Loss) (15,096,522 ) Interest Income 237,244 Other Income 14,257 Interest & Other Inc/(Exp) 251,501 Profit (Loss) Before Tax (14,845,021 ) Income Taxes (255 ) Net Income (Loss) (14,844,766 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 8/31/2006 TFS Corp 8/31/06 ASSETS CASH AND CASH EQUIVALENT 4,439,966 ACCOUNTS RECEIVABLE PRE 47,378 ACCOUNTS RECEIVABLE POST 50,204 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 1,850,330 INTERCO - TFS EMS POST FILING (1,686 ) OTHER CURRENT ASSETS 706,278 TOTAL CURRENT ASSETS 9,089,658 NET FIXED ASSETS 0 OTHER ASSETS 2,224,927 INVESTMENT TFS DI 100 TOTAL ASSETS 11,314,684 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 5,372,005 ACCOUNTS PAYABLE POST 543,172 OTHER ACCRUED LIABILITIES PRE 101,744 OTHER ACCRUED LIABILITIES POST 27,283 TOTAL CURRENT LIABILITIES 6,044,204 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 6,044,204 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (14,844,766 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 5,270,481 TOTAL LIABILITIES & EQUITY 11,314,684 Notes to Financial Statements Three-Five Systems, Inc. As of August 31, 2006 The financial statements of Three-Five Systems, Inc. included herein are prepared to report business activity to the U S Bankruptcy Court for the District of Arizona (Court) using Court- prescribed formats, are not audited, are not prepared using GAAP, do not represent the consolidated TFS entity, do not include all GAAP-required disclosures, and should not be relied upon for investment decisions. Three-Five Systems, Inc. (TFS) sold all of its operating divisions, income producing facilities, equipment, and inventories in the calendar year 2005 and on September 8, 2005 filed for protection of the Court under Chapter 11.Subsequently, on August 30, 2006, its Joint Plan of Reorganization (Plan) was approved and became effective on September 11, 2006.The Plan provided, among other things, for retention by its shareholders of 100% of their shares.Consequently, TFS does not qualify for “Fresh Start” accounting as defined in SOP 90-7.Readers are directed to http/www.cptgroup.com for a complete copy of the Plan, Disclosure Statement, and other relevant disclosures of activity of TFS. In August, 2006, TFS wrote down its investment in its TFS Electronics Manufacturing Services subsidiary (EMS) from $13.1 million to its estimated realizable value of $1.8 million due to the final order of the Court issued in August, 2006.EMS filed for bankruptcy separately from TFS on August 16, 2005, also in U S Bankruptcy Court for the District of Arizona.Its Plan of Reorganization (EMS Plan) was approved September 12, 2006 and became effective September 22, 2006.The EMS Plan provided, among other things, for $3.125 million to be distributed to its Unsecured Creditors, approximately $1.7 million cash and $.1 million in accounts receivable to be distributed to TFS, and cash reserves to be retained by the EMS liquidation trust (Trust) formed to pay final administrative claims and complete the wind down and dissolution of EMS.Additionally, EMS’s interest in a lawsuit against a former vendor and customer were assigned to the TFS.No value has been assigned to this suit due to its contingent nature.An As a result of a final order by the Court approving a Global Settlement in August, 2006, TFS forfeited a rental deposit of $600,000 made to guarantee real estate rentals for EMS. On the effective date TFS had approximately $8.2 million in unduplicated claims, most of which were not finally agreed to by the company and to which further objections would be made prior to ultimate acceptance of an agreed claim.Several of the largest claims are subject to litigation and their ultimate resolution could materially affect the financial condition of TFS. TFS has an investment of $2 million in TFS-DI, a wholly owned subsidiary, which is subject to litigation and compromise.TFS has filed suit in U S Bankruptcy Court against a party to a contract alleging among other things breach of contract.The defendant has filed a counter claim for $5.5 million which TFS denies.However, TFS and TFS-DI together have recorded liabilities of $4.5 million for note payments to and inventory purchases from the defendant.The outcome of this litigation cannot be predicted, and could materially affect the final cash distributions.This claim for $5.5 million is the largest claim included in the total $8.2 million in claims. Subsequently, on September 21, 2006, TFS made its first cash distribution to its unsecured creditors amounting to $655,000 (approx).This distribution represented 43% of the undisputed, agreed upon, and allowed claims at the time.Future distributions, if any, will be subject to availability of cash, status of allowed claims, administrative expenses, and results of litigation. Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 97,581.06 30,204.86 2,049.15 65,327.05 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 97,581.06 30,204.86 2,049.15 65,327.05 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 0.00 0.00 0.00 Accumulated Depreciation 0.00 0.00 0.00 Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 10,439 8,295 982 1,162 0 Taxes Payable 0 Notes Payable 0 Professional Fees Payable 532,733 288,235 43,668 39,632 161,199 Secured Debt 0 Other Accrued - Post Petition 27,283 27,283 Total Post-Petition Liabilities 570,456 323,814 44,650 40,793 161,199 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 34,325.10 439,947.42 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 325,111.94 3,070,576.88 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL August2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 08/02/2006 BENTOVIM Board Calls July 2006 (1,000.00) B of A Checking Pay Post 08/02/2006 CHAVOUSTIE Board Calls July 2006 (500.00) B of A Checking Pay Post 08/02/2006 GOLDMAN Board Calls July 2006 (1,000.00) B of A Checking Pay Post 08/02/2006 HIRVELA Board Calls July 2006 (1,000.00) B of A Checking Pay Post 08/02/2006 MALMBERG Board Calls July 2006 (500.00) B of A Checking Pay Post 08/02/2006 SILVESTRI Board Calls July 2006 (1,000.00) B of A Checking Pay Post 08/02/2006 WERNER Board Calls July 2006 (1,000.00) B of A Checking Pay Post 08/16/2006 BENTOVIM Board Calls August 2006 (500.00) B of A Checking Pay Post 08/16/2006 GOLDMAN Board Calls August 2006 (500.00) B of A Checking Pay Post 08/16/2006 MALMBERG Board Calls August 2006 (500.00) B of A Checking Pay Post 08/16/2006 SALTICH expense reimbursement (102.00) B of A Checking Pay Post 08/16/2006 SILVESTRI Board Calls August 2006 (500.00) B of A Checking Pay Post 08/16/2006 WERNER Board Calls August 2006 (500.00) B of A Checking Pay Post 08/10/2006 Jack Saltich Payroll (12,861.55) 08/24/2006 Jack Saltich Payroll (12,861.55) Total for current month (34,325.10) Jul-06 (25,825.51) Jun-06 (49,188.80) May-06 (25,827.29) Apr-06 (25,814.48) Mar-06 (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (439,947.42) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL August2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 08/02/2006 BAKERMCKEN 80% fees & 100% expenses June 2006 (4,614.52) B of A Checking Pay Post 08/02/2006 JENNINGS 80% fees & 100% expenses June 2006 (30,782.60) B of A Checking Pay Post 08/15/2006 SQUIRE 80% fees & 100% expenses June 2006 (92,734.00) B of A Checking Pay Post 08/21/2006 BRIDGE 80% fees & 100% expenses June 2006 (64,979.59) B of A Checking Pay Post 08/21/2006 SQUIRE 80% fees & 100% expenses July 2006 (60,943.41) B of A Checking Pay Post 08/28/2006 BRIDGE 80% fees & 100% expenses July 2006 (68,711.00) B of A Checking Pay Post 08/29/2006 BAKERMCKEN 80% fees & 100% expenses July 2006 (2,346.82) B of A Checking Pay Post Total for current month (325,111.94) Jul-06 (183,242.05) Jun-06 (259,913.46) May-06 (285,834.39) Apr-06 (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (3,070,576.88) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006.Plan of reorganization approved and effective September 11, 2006 Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL August2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check WIRE 08/02/2006 BAKERMCKEN 80% fees & 100% expenses June 2006 (4,614.52) B of A Checking Pay Post Bill Pmt -Check WIRE 08/02/2006 JENNINGS 80% fees & 100% expenses June 2006 (30,782.60) B of A Checking Pay Post Bill Pmt -Check WIRE 08/15/2006 SQUIRE 80% fees & 100% expenses June 2006 (92,734.00) B of A Checking Pay Post Bill Pmt -Check WIRE 08/21/2006 BRIDGE 80% fees & 100% expenses June 2006 (64,979.59) B of A Checking Pay Post Bill Pmt -Check WIRE 08/21/2006 SQUIRE 80% fees & 100% expenses July 2006 (60,943.41) B of A Checking Pay Post Bill Pmt -Check WIRE 08/28/2006 BRIDGE 80% fees & 100% expenses July 2006 (68,711.00) B of A Checking Pay Post Bill Pmt -Check WIRE 08/29/2006 BAKERMCKEN 80% fees & 100% expenses July 2006 (2,346.82) B of A Checking Pay Post Bill Pmt -Check 1341 08/02/2006 BENTOVIM Board Calls July 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1342 08/02/2006 CHAVOUSTIE Board Calls July 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1343 08/02/2006 EEW CT well monitoring (2,705.00) B of A Checking Pay Post Bill Pmt -Check 1344 08/02/2006 GOLDMAN Board Calls July 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1345 08/02/2006 HIRVELA Board Calls July 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1346 08/02/2006 MALMBERG Board Calls July 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1347 08/02/2006 RENA temporary services - payroll accountant (27.20) B of A Checking Pay Post Bill Pmt -Check 1348 08/02/2006 SILVESTRI Board Calls July 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1349 08/02/2006 WERNER Board Calls July 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1350 08/16/2006 BENTOVIM Board Calls August 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1351 08/16/2006 GOLDMAN Board Calls August 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1352 08/16/2006 IRON offsite records storage (668.69) B of A Checking Pay Post Bill Pmt -Check 1353 08/16/2006 MALMBERG Board Calls August 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1354 08/16/2006 NEUSTAR (79.19) B of A Checking Pay Post Bill Pmt -Check 1355 08/16/2006 PITMAN expense reimbursement (51.43) B of A Checking Pay Post Bill Pmt -Check 1356 08/16/2006 RENA temporary services - payroll accountant (95.20) B of A Checking Pay Post Bill Pmt -Check 1357 08/16/2006 SALTICH expense reimbursement (102.00) B of A Checking Pay Post Bill Pmt -Check 1358 08/16/2006 SILVESTRI Board Calls August 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1359 08/16/2006 WERNER Board Calls August 2006 (500.00) B of A Checking Pay Post Bill Pmt -Check 1360 08/31/2006 ADP (20.00) B of A Checking Pay Post Bill Pmt -Check 1361 08/31/2006 BANKOFNY Transfer agent fees (1,822.85) B of A Checking Pay Post Bill Pmt -Check 1362 08/31/2006 BOFA bank charges (520.37) B of A Checking Pay Post Bill Pmt -Check 1363 08/31/2006 HQGLOBAL September Rent (5,642.48) B of A Checking Pay Post Bill Pmt -Check 1364 08/31/2006 RENA temporary services - payroll accountant (136.00) B of A Checking Pay Post NONAUTO BANK/ADP CHARGES 08/31/2006 BANK/ADP CHARGES (419.86) B of A Checking Pay Post NONAUTO PAYROLL 08/08/2006 PAYROLL Auto deposit amounts (11,050.02) B of A Checking Pay Post NONAUTO PAYROLL 08/10/2006 PAYROLL Taxes (7,236.02) B of A Checking Pay Post NONAUTO PAYROLL 08/22/2006 PAYROLL Auto deposit amounts (10,815.93) B of A Checking Pay Post NONAUTO PAYROLL 08/24/2006 PAYROLL Taxes (7,034.96) B of A Checking Pay Post Total Post Payments (382,039.14) B of A Checking Total Payments (382,039.14) B of A Checking Deposit 08/04/2006 Vitelcom legal expense settlement 82,753.37 B of A Checking Rcpt Post Deposit 08/17/2006 American Stock Exchange Refund 53.93 B of A Checking Rcpt Post Deposit 08/28/2006 Philippine Utility Deposit Refund 33,690.65 B of A Checking Rcpt Post Deposit 08/29/2006 T-Mobile refund for overpayment 3,211.58 B of A Checking Rcpt Post Total Receipts 119,709.53 B of A Checking Transfer Transfer 08/08/2006 Transfer to MM (150,000.00) B of A Checking Tfr Post Transfer Transfer 08/15/2006 Transfer from MM 100,000.00 B of A Checking Tfr Post Transfer Transfer 08/21/2006 Transfer from MM 150,000.00 B of A Checking Tfr Post Transfer Transfer 08/28/2006 Transfer from MM 50,000.00 B of A Checking Tfr Post Total Transfers 150,000.00 B of A Checking Net Activity (112,329.61) Beginning Balance 136,008.13 B of A Checking Calculated Ending Balance 23,678.52 B of A Checking Balance per cash log 23,678.52 B of A Checking Difference (0.00) B of A Checking Ending Cash - Bank of America Checking 23,678.52 Ending Cash - Bank of America Money Market 4,416,286.39 Ending Cash - SVB 0.00 Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,439,965.70 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL August2006 Type Num Date Name Further Despription Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 08/08/2006 Transfer from Checking 150,000.00 B of A MM Tfr Post Transfer Transfer 08/15/2006 Transfer to Checking (100,000.00) B of A MM Tfr Post Transfer Transfer 08/21/2006 Transfer to Checking (150,000.00) B of A MM Tfr Post Transfer Transfer 08/28/2006 Transfer to Checking (50,000.00) B of A MM Tfr Post Total Transfers (150,000.00) B of A MM Deposit 08/31/2006 008110000 (INTEREST INCOME) 7,746.01 B of A MM Rcpt Post Total Receipts 7,746.01 B of A MM Net Activity (142,253.99) B of A MM Beginning Balance 4,558,540.38 B of A MM Calculated Ending Balance 4,416,286.39 B of A MM Balance per cash log 4,416,286.39 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. August 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
